|N THE SUPREME COURT OF PENNSYLVAN|A
EASTERN D|STR|CT

|\/|ARK A. BROWN, 2 NO. 29 Ei\/| 2016

Petitioner

COURT OF CO|\/|l\/|ON PLEAS
PHiLADELPH|/-\ COUNTY,

Respondent

PER CUR|AM

AND NOW, this 15th day of Apri|, 2016, the App|ication for Leave to Fi|e Origina|
Process and the Petition for Writ of |\/landamus and/or Extraordinary Re|ief, to the extent
it seeks a writ of mandamus, are GRANTED.

The Court of Common P|eas of Phi|ade|phia County is D|RECTED to adjudicate

Petitioner’s pending filing within 90 days.
The Prothonotary is D|RECTED to serve this order on the President Judge of the
Court of Common P|eas of Phi|ade|phia County.